EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Myung (U.S. Patent Publication No. 2009/0117166) teaches a method for functionalizing a polymer substrate by providing and crosslinking a bifunctional crosslinker including ANB-NOS and SANPAH to the polymer surface under first conditions. However, Myung does not fairly teach or suggest having provided and functionalized an enclosed microfluidic channel and having exposed the crosslinked surface to a hydrophobicity modifying molecule selected from the group consisting of PEG, TRIS, polyvinyl alcohol and PLA.
	Levner (U.S. Patent Publication No. 2018/0024120) teaches functionalizing a surface of an enclosed microfluidic channel wherein a bifunctional crosslinker comprising Sulfo-SANPAH was crosslinked to the surface of the channel under first conditions. However, Levner does not fairly tach or suggest having provided and exposed the crosslinked surface to a hydrophobicity modifying molecule selected from the group consisting of PEG, TRIS, polyvinyl alcohol and PLA.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1, 2, 4, 6, 7, 11, 12, 18, 26, 28 through 32, 141 and 142 have been allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.